                                        Attorneys at Law
                                     45 Broadway, Suite 620
                                   New York, New York 10006
                                   (212) 248-7431 (telephone)
                                   (212) 901- 2107 (facsimile)


March 2, 2020

VIA ECF
Hon. Sarah L. Cave
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St., Courtroom 18A
New York, NY 10007-1312


       Re:      Rebecca Angulo v. 36th Street Hospitality LLC et al.
                Case No.: 1:19-cv-05075-GBD

Dear Judge Cave:

       We represent the Plaintiff in the above-referenced case. We respectfully write to request
an extension to March 26, 2020 for Plaintiff to file her Proposed Findings of Fact and
Conclusions of Law concerning damages (Dckt. 47).

        We make this request because we are still in the process of receiving documents in
support of Plaintiff’s damages. Additionally, we intend to request permission to file certain
sensitive documents under seal, pursuant to Your Honor’s Individual Rules and the Southern
District’s Local Rules. Plaintiff’s original deadline for her submissions was March 5, 2020.
Plaintiff’s request is not prejudicial to Defendants because they have not appeared in this action
to date. This is Plaintiff’s first request for an extension of time to file her Proposed Findings of
Fact and Conclusions of Law in this matter.

        We thank Your Honor for Your attention to this matter.
                                      Plaintiff's Letter-Motion for an extension of time to file her
Respectfully Submitted,               proposed findings of fact and conclusions of law concerning
                                      damages (ECF No. 48) is GRANTED Plaintiff is directed to file
 /s/Silvia C. Stanciu, Esq.__         her proposed findings of fact and conclusions of law by
PHILLIPS & ASSOCIATES, PLLC Thursday, March 26, 2020. Defendants shall submit their
Attorneys for Plaintiff               responses, if any, by Thursday, April 9, 2020. The Clerk of
45 Broadway, Suite 620                Court is respectfully directed to close ECF No. 48.
New York, New York 10006
(212) 248-7431                        SO-ORDERED 3/3/2020
